Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claim(s) 1,11,12,20 and their respective dependents is/are allowed.
The prior art fails to disclose to enable a second node to determine when and how long to conduct an indicated transmission of the second node towards the first node, both an interval between the indicated transmission of the second node towards the first node and the current transmission and an interval between the indicated transmission of the second node towards the first node and the continuing transmission being shorter than or equal to a threshold, to keep the occupancy of the one or more channels; and Page 3 of 17Attorney Docket No.: 1557B-284PUS (PEE1364USPC)U.S. Application No.: 16/649106listening on each of one or more radio channels in the multiple radio channels other than the one or more of the multiple radio channels that are for the current transmission to the second node during the switching period.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raj Jain whose telephone number is (571) 272-3145.  The examiner can normally be reached on M-Th ~8 ~5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/RAJ JAIN/Primary Examiner, Art Unit 2411